      Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page   1 of 43
                                                                 Electronically Filed
                                                                                             6/24/2020 8:59 AM
                                                                                             Hidalgo County District Clerics
                                                                                             Reviewed By: Armando Cantu

                                                       C-2170-20-C
                                      CAUSE NO.

GUADALUPE ENRIQUEZ AND ISRAEL                                §                      IN THE DISTRICT COURT
LEIJA,                                                       §
Plaintiffs,                                                  §
                                                             §
V.                                                           §                          JUDICIAL DISTRICT
                                                             §
PHILADELPHIA INDEMNITY                                       §
INSURANCE COMPANY                                            §
Defendant.                                               §                 HIDALGO COUNTY, TEXAS


             PLAINTIFFS’ ORIGINAL PETITION, REQUEST FOR ADMISSIONS,
             REQUEST FOR DISCLOSURE, REQUEST FOR PRODUCTION, AND
                          FIRST SET OF INTERROGATORIES


 TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, GUADALUPE ENRIQUEZ AND ISRAEL LEIJA, hereafter “Plaintiffs,”

 in the above-styled and numbered cause of action complaining of PHILADELPHIA

 INDEMNITY INSURANCE COMPANY, hereafter “PHILADELPHIA,” and files this their

 Plaintiffs’ Original Petition, Request for Disclosure, Request for Production, First Set of

 Interrogatories and Request for Admissions, and for support would show this Court as follows:

                                                             I.

                                 DISCOVERY CONTROL PLAN LEVEL

          1.01    Plaintiffs intends that discovery be conducted under Level 3 as set forth in Rule

 190.4 of the Texas Rules of Civil Procedure.

                                                             II.
                                                                                           EXHIBIT "A"
                                              CLAIM FOR RELIEF

         2.01     Pursuant to Rule 47 of the Texas Rules of Civil Procedures, Plaintiffs are seeking

 monetary relief over $200,000 but not more than $1,000,000 and a demand for judgment for all


 Plaintiffs’ Original Petition, Request for Disclsoure,
 Request for Production, First Set of Interrogatories, and Request for Admissions                              1
     Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 2 of 43
                                                                                   Electtx)nically Filed
                                                                                   6/24/2020 8:59 AM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Armando Cantu
                                                  C-2170-20-C

the other relief to which Plaintiffs deems themselves entitled.

                                                        IIT.

                                          PARTIES AND SERVICE

         3.01    Plaintiff GUADALUPE ENRIQUEZ is an individual who is a resident of Hidalgo

County, Texas.

         3.02    Plaintiff ISRAEL LEIJA is an individual who is a resident of Hidalgo County,

Texas.

         3.03    Defendant PHILADELPHIA INDEMNITY INSURANCE COMPANY, hereafter

“PHILADELPHIA” is a commercial insurance company licensed and authorized to engage in the

insurance business in the State of Texas. Defendant may be served with process via certified mail

upon its attorney for service: C T Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas

78501.

                                                          IV.

                                                  JURISDICTION

         4.01    This court has jurisdiction over the subject matter of this case because the amount

in controversy is within this Court’s jurisdictional requirements.

         4.02    Venue is proper pursuant to Tex. Bus. & Com. Code $ 17.56: specially, venue is

proper in Hidalgo County, Texas pursuant to the Texas Civil Practice & Remedies Code Ann.

§15.002 (Vernon’s 2004) as all or a substantial part of the events or omissions giving rise to the

claim occurred in Hidalgo County, Texas.

                                                           V.

                                          FACTUAL BACKGROUND

         5.01    On or about July 16, 2019, Plaintiff GUADALUPE ENRIQUEZ AND ISRAEL



Plaintiffs’ Original Petition, Request for Disclsoure,
Request for Production, First Set of Interrogatories, and Request for Admissions                    2
     Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 3 of 43
                                                                                       Electtx>nically Filed
                                                                                       6/24/2020 8;59 AM
                                                                                       Hidalgo County District Clerks
                                                                                       Reviewed By: Armando Cantu
                                                  C-2170-20-C

LEIJA were negligent free passengers in a vehicle traveling westbound on the outside lane of

Interstate 2 in Pharr, Hidalgo County, Texas.

        5.02     At the same time, an underinsured driver Victoria De Jesus (the “Underinsured

Driver”), was traveling the same route, directly behind Plaintiffs. Due to the negligent manner in

which she was driving, Victoria De Jesus negligently slammed into the rear of Plaintiffs vehicle.

and proximately caused the damages claimed herein.

         5.03    The Underinsured Driver had a duty to exercise the degree of care that a

reasonably careful person would. The occurrence made the basis of this suit, and the resulting

injuries and damages were caused by the negligent conduct of the Underinsured Driver including

but not limited to the following acts and omissions:

         a.       She failed to keep a proper lookout;

        b.       She drove her vehicle in willful or wanton disregard for the safety of
                 persons or property;

        c.        She failed to control her speed as a person of prudent care would have done;

        d.       She was operating the motor vehicle at a rate of speed which was greater than
                 that would have been operated by a person of ordinary prudence under the
                 same or similar circumstances;

        e.       She failed to maintain an assiu^d clear distance from the vehicle in front of
                 her;

         f.       She failed to turn the motor vehicle in an effort to avoid the car crash; and

        g-       She failed to apply the brakes to the motor vehicle in a timely and prudent
                 manner and/or wholly failed to apply the brakes in order to avoid the
                 collision.

         5.04    Each of such acts and/or omissions, singularly or in combination with others.

constituted negligence and/or negligence as a matter of law which proximately caused the car

crash and injuries and damages which Plaintiffs suffered.



Plaintiffs’ Original Petition, Request for Disclsoure,
Request for Production, First Set of Interrogatories, and Request for Admissions                        3
     Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page   4 of 43
                                                                Electronically Filed
                                                                                      6/24/2020 8:59 AM
                                                                                      Hidalgo County Distiict Clerks
                                                                                      Reviewed By: Armando Cantu
                                                  C-2170-20-C

        5.05     Prior to and at the time of such collision, Plaintiffs were protected against losses

relating to bodily injuries resulting from the use, operation, maintenance, and/or ownership of an

uninsured and/or underinsured motor vehicle by a policy of insurance issued and/or sold by

Defendant PHILADELPHIA under policy number PHPK2003077.

         5.06    Plaintiffs recovered policy limits, with consent of PHILADELPHIA, from the

liability carrier of the Underinsured Driver.

         5.07    Due to the intensity of their injuries, Plaintiffs applied for Underinsured Motorist

Benefits pursuant to insuring contracts issued by PHILADELPHIA.

         5.08    Plaintiffs’ benefits claim for PHILADELPHIA was ultimately assigned to

STEVEN ANDERSON for evaluation and settlement. STEVEN ANDERSON either carried out

the corporate policy of PHILADELPHIA in reaching a ‘no benefits due’ evaluation, or was

outside the course and scope of their employment when she wrongfully failed to perform a proper

investigation of the Plaintiffs’ claim, failed to effect a prompt, fair and equitable settlement of the

claim in which liability had become reasonably clear, refused to provide Plaintiffs a copy of the

insurance policy in question, refused to pay or authorize payment or recommend payment of

Plaintiffs’ claims prior to conducting a reasonable investigation based on all available

information, and failed to commission a reasonable, unbiased and independent medical evaluation

of the Plaintiffs’ injuries arising from the crash giving rise to this litigation.

                                                        VI.

                  AGENCY. RESPONDEAT SUPERIOR. CONCERT OF ACTION

         6.01    At all times material hereto, all of the agents, servants, or employees of Defendant

that were in any way connected to this suit were acting in the scope of their employment or official

duties and in furtherance of the duties of their office or employment. Thus, Defendant is liable to



PlaimifTs’ Original Petition, Request for Disclsoure,
Request for Production, First Set of Interrogatories, and Request for Admissions                       4
     Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page   5 of 43
                                                                Electronically Filed
                                                                                        6/24/2020 8:59 AM
                                                                                        Hidalgo County District Clerics
                                                                                        Reviewed By; Annando Cantu
                                                  C-2170-20-C

Plaintiffs for any negligent acts or omissions of its agents, servants, or employees under the Doctrine

of Respondeat Superior.

        6.02     Whenever it is alleged that PHILADELPHIA did an act or thing, or omitted to do

an act or thing, it is meant that PHILADELPHIA committed such act or omission either directly

or by and through its employees, agents, delegates, servants, managers, administrators, officers, or

representatives.

        6.03     Whenever it is alleged herein that an employee, agent, delegate, servant, manager.

administrator, officer, or representative of a principal did an act or thing, or omitted to do an act

or thing, it is meant that such conduct was performed in the course and scope of the applicable

agency, employment, or representation of the principal.

                                                        VII.

                                          BREACH OF CONTRACT

        7.01     Although Plaintiffs fully cooperated with Defendant, and despite the fact that all

conditions precedent to recovery have occurred. Defendant has failed and refused to pay to

Plaintiffs the benefits due under the contracts of insurance in question, which was in full force and

effect at the time of the collision which forms the basis of this lawsuit.

         7.02    The conduct of Defendant constitutes a breach of contract in the following

        particulars;

        a.       By failing and/or refusing to pay Plaintiffs’ claim promptly;

        b.       By failing and/or refusing to evaluate Plaintiffs’ claim fairly; and

        c.       By breaching the duty of good faith and fair dealing.

        7.03     Each of these acts constitute a breach of contract entitling Plaintiffs to sue in an

amount in excess of the minimum jurisdictional limits of this Court. All conditions precedent



PlainlifTs’ Original Petition, Request for Disclsoure,
Request for Production, First Set of Interrogatories, and Request for Admissions                         5
     Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 6 of 43
                                                                                      Electronically Filed
                                                                                      6/24/2020 8:59 AM
                                                                                      Hidalgo County District Clerics
                                                                                      Reviewed By: Armando Cantu
                                                  C-2170-20-C

have been performed or have occurred.

          7.04    Plaintiffs are entitled to recover reasonable attorney's fees because this is a claim

on a written contract within the meaning of Texas Civil Practice and Remedies Code Section

38.001.

                                                       VIII.

                     BREACH OF DUTY OF GOOD FAITH & FAIR DEALING

          8.01    Defendant breached its duty of good faith and fair dealing by failing to offer a

reasonable settlement for Plaintiffs’ claim for imderinsured motorist benefits on or between July

16, 2019 and the date of Plaintiffs’ Original Petition. Defendant owed the duty of good faith and

fair dealing to Plaintiffs and Plaintiffs are entitled to recover damages proximately caused by

Defendant’s breach of their duty of good faith and fair dealing.

                                                         IX.

             INSURANCE CODE & DECEPTIVE TRADE PRACTICES VIOLATIONS

          9.01   The failure to settle Plaintiffs’ underinsured motorist claims on or between July 16,

2019 and the date of Plaintiffs; Original Petition violates Texas Insurance Code § 541.060, §

541.151, and § 542.003 regarding unfair competition, unfair practices, and the prompt payment of

claims. Additionally, by virtue of the foregoing, Defendant has violated T’EXAS Business &

Commerce Code § 17.46 (hereinafter referred to as the “DTPA”). Specifically, Defendant

violated Texas Deceptive Trade Practices Act § 17.46(b)(5, 7, 12, and 24). Therefore,

Plaintiffs are entitled to treble damages pursuant to Texas Deceptive Trade Practices Act §

17.50(A)(4).

          9.02   Plaintiffs have complied with the mandate that a DTPA demand letter be sent to

Defendant. A notice of claim and demand for payment was mailed by Plaintiffs to Defendant.



Plaintiffs’ Original Petition, Request for Disclsoure,
Request for Production, First Set of Interrogatories, and Request for Admissions                       6
     Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page   7 of 43
                                                                Electronically Filed
                                                                                        6/24/2020 8:59 AM
                                                                                        Hidalgo County District Clerks
                                                                                        Reviewed By; Armando Cantu
                                                  C-2170-20-C

Notwithstanding Plaintiffs’ compliance, Defendant has reftised to tender any offer to compensate

Plaintiffs.

         9.03    Plaintiffs hired Tijerina Legal Group, P.C. to provide legal assistance in

prosecuting this action. Pursuant to Texas Civil Practice & Remedies Code § 38.001 and

Texas Business & Commerce Code § 17.50(d), Plaintiffs are entitled to recover reasonable

attorney’s fees in prosecuting this action and in prosecuting any appeals from the judgment in this

cause.

                                                         X.

                               NEGLIGENCE & MISREPRESENTATION

         10.01 Defendant, its agents, servants, officers, and. employees, were negligent in the

following acts or omissions:

         a.      Failing to properly acknowledge Plaintiffs’ claims;

         b.      Failing to reasonably investigate Plaintiffs’ claims;

         c.      Failing to reasonably evaluate Plaintiffs’ claims;

         d.      Failing to promptly compensate Plaintiffs; and

         e.      Failing to make a reasonable settlement offer of Plaintiffs’ claims.

         10.02 Defendant and its agents, servants, officers, and employees owed Plaintiffs the

duty of reasonable care in acknowledging, investigating, processing, and financially satisfying

Plaintiffs’ claims under the subject underinsured/uninsured motorist insurance policy. Defendant

violated its duties and was negligent in the particulars set forth above.

         10.03 Defendant knew or should have known that Plaintiffs would rely upon Defendant’s

acts, omissions, and misrepresentations. Plaintiffs did, in fact, reasonably rely on Defendant’s

acts, omissions, and misrepresentations when purchasing said insurance policy and presenting a



PlainiifTs’ Original Petition, Request for Discisoure,
Request for Production, First Set of Interrogatories, and Request for Admissions                         7
     Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 8 of 43
                                                                                       Electronically Filed
                                                                                       6/24/2020 8;59 AM
                                                                                       Hidalgo County District Clerics
                                                                                       Reviewed By: Armando Cantu
                                                  C-2170-20-C

claim under said insurance policy.

         10.04 Defendant knew and had reason to know that its acts, omissions, and

misrepresentations would cause financial hardship, additional stress, and anxiety to Plaintiffs.

Through solicitation. Defendant made statements and representations about the quality of service

and product Defendant provided. Said representations were relied upon and insurance based on

was purchased as a result.

         10.05 In addition, Plaintiffs presented claims to Defendant based on Defendant’s

statements and representations regarding the quality of Defendant’s product and service. Upon the

presentment of Plaintiffs’ claims, Defendant failed to produce the quality of service and product

advertised, causing Plaintiffs to be injured. Each of the above-mentioned acts, omissions, and

misrepresentations was a proximate cause of the damages suffered by Plaintiffs.


                                                        XI.

                     Violations of Chapter 541           of the Texas Insurance Code

         11.01 The Texas Legislature enacted Chapter 541 of the Texas Insurance Code to

regulate trade practices in the business of insurance by: (1) defining or providing for the

determination of trade practices in this state that are unfair methods of competition or unfair or

deceptive acts or practices; and (2) prohibiting those trade practices. Further, the legislature made

it clear that this Act "shall be liberally construed and applied to promote its underlying purposes

as set forth in this section." Tex. Ins. C. §541.008.




Plaintiffs’ Original Petition, Request for Disclsoure,
Request for Production, First Set of Interrogatories, and Request for Admissions                        8
     Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 9 of 43
                                                                Electronically Filed
                                                                6/24/2020 8:59 AM
                                                                Hidalgo County District Clerks
                                                                Reviewed By: Armando Cantu
                                 C-2170-20-C

         11.02 Plaintiffs would show that Defendant violated Chapter 541 of the Texas Insurance

Code by engaging in an unfair and deceptive course of conduct which precluded Plaintiffs from

receiving a recovery for the underinsure motorist claim herein in a timely manner. Specifically,

Plaintiffs assert that Defendant failed to provide Plaintiffs with insurance coverage as required by

the terms of the Policies.

         11.03 Plaintiffs further would show that Plaintiffs made written demand to Defendant for

the purpose of seeking settlement of these matters pursuant to Chapter 541 of the Texas Insurance

Code. Despite numerous attempts to settle his claim, Plaintiffs’ underinsured motorist claim

remains unresolved.

         11.04 Plaintiffs further would show that Defendant failed to attempt in good faith to

effectuate a prompt, fair, and equitable settlement of Plaintiffs’ claim in violation of Section

541.060(2).

         11.05 Plaintiffs further would show that Defendant failed to promptly give Plaintiffs a

reasonable explanation, based on the policy as it relates to the facts or applicable law, for the

Defendant’s offer of a compromised settlement on Plaintiffs’ claim in violation of Section

541.060(3).

         11.06 Plaintiffs further would show that Defendant failed to affirm or deny coverage of

Plaintiffs’ claim to Plaintiffs after receipt of his demand, in violation of Section 541.060(4).

         11.07 Plaintiffs further would show that Defendant refused, failed, or unreasonably

delayed an offer of settlement under the policy in question on the basis that a third party was

responsible for the damages suffered by Plaintiffs, in violation of Section 541.060(5).

         11.08 Plaintiffs further would show that Defendant refused to pay Plaintiffs’ claim

without conducting a reasonable inspection in violation of Section 541.060(6).



Plainlifis’ Original Petition, Request for Disclsoure,
Request for Production, First Set of Interrogatories, and Request for Admissions                   9
    Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page  10 of 43
                                                               Electronically Filed                     '
                                                                                    6/24/2020 8:59 AM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Armando Cantu
                                                  C-2170-20-C

         11.09 Plaintiffs further would show that Defendant PHILADELPHIA failed to disclose

the limits of the insuring agreement and provide a copy of the policy required by law to be

disclosed in violation of Section 541.061(5) and Section 1952.055(c).

         11.10 Plaintiffs further would show the above described actions of Defendant were
committed knowingly, thus entitling Plaintiffs to treble damages as provided in the Texas
Insurance Code.
                                                        XII.
                     Violations of Chapter 542 of the Texas Insurance Code
         12.01 In addition, the Texas Legislature enacted Chapter 542 of the Texas Insurance

Code also known as the Unfair Claim Settlement Practices Act to prohibit insurance companies

and their representatives from engaging in Unfair Claim Settlement Practices. The Act mandates

that "No insurer doing business in this state under the authority, rules and regulations of this code

shall engage in unfair claim settlement practices."

         12.02 Plaintiffs would show that Defendant failed to acknowledge with reasonable

promptness pertinent communications relating to a claim arising under the insurer's policy in

violation of Section 542.003(b)(2).

         12.03 Plaintiffs further would show that Defendant did not attempt in good faith to effect

a prompt, fair, and equitable settlement of a claim submitted in which liability has become

reasonably clear in violation of Section 542.003(b)(4).

         12.04 Moreover, the Texas Legislature also enacted Chapter 542 of the Texas Insurance

Code also known as the Prompt Payment of Claims Act. This Act imposes specific deadlines for

claims handling procedures to ensure the prompt payment of claims. The legislature expressly

stated that this Act "shall be liberally construed to promote its underlying purpose which is to

obtain prompt payment of claims made pursuant to policies of insurance."

         12.05 Plaintiffs would show that Defendant failed to timely acknowledge receipt of

PlaintilTs’ Original Petition, Request for Disclsoure,
Request for Production, First Set of Interrogatories, and Request for Admissions                    10
    Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 11 of 43
                                                                                     Electronically Filed
                                                                                     6/24/2020 8:59 AM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Armando Cantu
                                                  C-2170-20-C

Plaintiffs’ claim and commence an investigation of the claim in violation of Section 542.055(a).

          12.06 Plaintiffs further would show that Defendant did not notify Plaintiffs in writing of

the acceptance or rejection of a claim not later than the fifteenth business day after the date

Defendant receives all items, statements, and forms required in violation of Section 542.056(a).

          12.07 Plaintiffs further would show that, if Defendant was unable to accept or reject the

claim within the fifteen day time period. Defendant did not notify Plaintiffs of the reasons that

Defendant needed additional time in violation of Section 542.056(d).

          12.08 Plaintiffs further would show that Defendant delayed payment of Plaintiffs’ claim

in violation of Section 542.058.

          12.09 If an insurer is not in compliance with Chapter 542, which Defendant is not, the

insurer is liable to Plaintiffs, in addition to the amount of the claim, interest on the amount of the

claim at the rate of 18 percent a year as damages, together with reasonable attorney's fee, to be

taxed as costs. Tex. Ins. C. §542.060.

                                                       XIII.

              Violations of The Texas Practices and Consumer Protection act

          13.01 Defendant is guilty of violations of the Texas Deceptive Trade Practices and

Consumer Protection Act and the Texas Insurance Code. Defendant and its agents, employees.

and representatives, have knowingly and intentionally engaged in false, misleading, or deceptive

acts or practices including, but not limited to, representing that goods or services have

characteristics or benefits which they do not have; and representing that an agreement confers or

involves rights, remedies, or obligations which it does not have or involve or which are prohibited

by law.

          13.02 Such violations of the Texas DTPA and Texas Insurance Code were committed



Plaintiffs’ Original Petition, Request for Disclsoure,
Request for Production, First Set of Interrogatories, and Request for Admissions                     11
    Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 12 of 43
                                                                                      Electronicaliy Filed
                                                                                      6/24/2020 8:59 AM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Armando Cantu
                                                  C-2170-20-C

knowingly, and as such, the Plaintiffs are entitled to recover statutory "additional" damages.

                                                       XTV.

                               PETITION FOR DECLARATORY RELIEF

         14.01 All allegations herein are incorporated by reference.

         14.02 Pleading further, Plaintiffs bring this action against PHILADELPHIA for

declaratory relief under the Uniform Declaratory Judgments Act, Tex. Civ. Prac. & Rem. Code

§§ 37.001 etseq. (“UDJA”). Plaintiffs requests that this Court establish by declaratory judgment:

         a.      that Plaintiffs are covered under the policy;

        b.       that Plaintiffs are entitled to underinsured motorist coverage under the
                 policy;

        c.       that Victoria De Jesus is an underinsured driver under the policy;

         d.      that Victoria De Jesus’ negligence proximately caused the collision;

         e.      that Victoria De Jesus’ negligence proximately caused Plaintiffs’ damages, past
         and
                 future, including all damages pleaded herein;

         f.      that Plaintiffs’ damages are covered under the policy;

         g-      that all applicable policy provisions have been or are being satisfied;

        h.       the amount of the damages Plaintiffs incurred as a result of the collision;

         1.       the amount of prejudgment interest that Victoria De Jesus would owe;

        J-       the amount of underinsured motorist insurance benefits PHILADELPHIA is
                 obligated to tender under the policy to Plaintiffs, representing damages incurred
                 and prejudgment interest owed.

         14.03 Pursuant to UDJA section 37.008, Plaintiffs further pray for recovery of costs and

reasonable and necessary attorney fees as are equitable and just.

                                                        XV.




Plainlifis’ Original Petition, Request for Disclsoure,
Request for Production, First Set of Interrogatories, and Request for Admissions                      12
    Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 13 of 43
                                                                                   ■ Electronically Filed
                                                                                     6/24/2020 8;59 AM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Armando Cantu
                                                  C-2170-20-C

                                        CONDITIONS PRECEDENT

         15.01 All conditions precedent have been performed or have occurred.

                                                       XVI.

                                                   INTEREST

         16.01 Plaintiffs seek prejudgment interest and post judgment interest in the maximum

amounts allowed by law.

                                                       xvn.
                                              U.S. LIFE TABLES
         17.01 Notice is hereby given that Plaintiffs intend to use the U.S. Life Tables as prepared

by the United States Department of Health and Human Services.

                                                      XVIII.

                                             RULE 193.7 NOTICE

         18.01 Pursuant to Rule 193.7, Texas Rules of Civil Procedure, Plaintiffs intend to rely

upon the authenticity of any document a Defendant produces in discovery.

                                                       XDC.

                                                JURY DEMAND

         19.01. Plaintiffs request a trial by jury.

                                                        XX.

                              DAMAGES FOR GUADALUPE ENRIQUEZ

        20.01 As a direct and proximate cause of the Underinsured Driver’s negligence made the

basis of this lawsuit. Plaintiff GUADALUPE ENRIQUEZ has incurred customary medical and

doctor expenses in the past and will, in reasonable probability, continue to suffer.

         20.02 By reason of the foregoing injuries and damages. Plaintiff seeks damages for the

elements of damages listed below:

Plaintiffs’ Original Petition, Request for Disclsoure,
Request for Production, First Set of Interrogatories, and Request for Admissions                     13
    Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page  14 of 43
                                                               Electronically Filed
                                                                                    6/24/2020 8:59 AM
                                                                                    Hidalgo County District Clerics
                                                                                    Reviewed By: Armando Cantu
                                                  C-2170-20-C

         a.      Reasonable medical and healthcare expenses for necessary medical and healthcare
                 treatment in the past;

         b.      Reasonable medical and healthcare expenses for necessary medical and healthcare
                 treatment in the future;

         c.      Pain and suffering in the past;

         d.      Pain and suffering in the future;

         e.      Mental anguish in the past;

         f.      Mental anguish in the future;

         g-      Loss of earning capacity and income in the past;

         h.      Loss of earning capacity and income in the future;

         1.      Loss of physical capacity other than wage earning capacity in the past;

         J-      Loss of physical capacity other than wage earning capacity in the future;

         k.      Physical disfigurement in the past; and

         1.      Physical disfigurement in the future.

         20.03 Plaintiff is entitled to all elements of damages recoverable under Texas law

including, but not limited to, sums due and owing under the uninsured / under insured motorist

provision of the insurance policy, mental anguish, attorney’s fees, exemplary damages, costs of

court, lawful pre-judgment interest, lawful post-judgment interest, medical care, lost earnings

capacity, physical impairment, disfigurement, statutory damages pursuant to §542.003 (formerly

Article 21.21) and §542.055 through §542.060 (formerly Article 21.55) of the Texas Insurance

Code, and damages pursuant to the Texas Deceptive Trade Practice Act. Plaintiff also sues for

declaratory relief Plaintiffs damages are in excess of the minimum jurisdictional limits of this

Court.

                                               XXI.
                                      DAMAGES FOR ISRAEL LEIJA


Plaintiffs’ Original Petition, Request for Disclsoure,
Request for Production, First Set of Interrogatories, and Request for Admissions                     14
    Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page   15 of 43
                                                               Electronically Filed
                                                                                    6/24/2020 8:59 AM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Armando Cantu
                                                  C-2170-20-C


        21.01 As a direct and proximate cause of the Underinsured Driver’s negligence made the

basis of this lawsuit, Plaintiff ISRAEL LEIJA has incurred customary medical and doctor

expenses in the past and will, in reasonable probability, continue to suffer.

        21.02 By reason of the foregoing injuries and damages. Plaintiff seeks damages for the

elements of damages listed below:

        a.       Reasonable medical and healthcare expenses for necessary medical and healthcare
                 treatment in the past;

        b.       Reasonable medical and healthcare expenses for necessary medical and healthcare
                 treatment in the future;

        c.       Pain and suffering in the past;

        d.       Pain and suffering in the future;

        e.       Mental anguish in the past;

        f.       Mental anguish in the future;

        g-       Loss of earning capacity and income in the past;

        h.       Loss of earning capacity and income in the future;

        ].       Loss of physical capacity other than wage earning capacity in the past;

        J-       Loss of physical capacity other than wage earning capacity in the future;

        k.       Physical disfigurement in the past; and

                 Physical disfigurement in the future.

        22.03 Plaintiff is entitled to all elements of damages recoverable under Texas law

including, but not limited to, sums due and owing under the uninsured / under insured motorist

provision of the insurance policy, mental anguish, attorney’s fees, exemplary damages, costs of

court, lawful pre-judgment interest, lawful post-judgment interest, medical care, lost earnings

capacity, physical impairment, disfigurement, statutory damages pursuant to §542.003 (formerly


PlaintifTs’ Original Petition, Request for Disclsoure,
Request for Production, First Set of interrogatories, and Request for Admissions                    15
    Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page   16 of 43
                                                               Electronically Filed
                                                                                    6/24/2020 8:59 AM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Armando Cantu
                                                  C-2170-20-C

Article 21.21) and §542.055 through §542.060 (formerly Article 21.55) of the Texas Insurance

Code, and damages pursuant to the Texas Deceptive Trade Practice Act. Plaintiff also sues for

declaratory relief Plaintiffs damages are in excess of the minimum jurisdictional limits of this

Court.


                                                XXII.
                                       REQUEST FOR DISCLOSURE

         22.01 Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiffs request that

the Defendant discloses within fifty (50) days after service of this Petition the information or

material described in Rule 194.2 as set forth therein.

                                                      XXIU.

                 ADDITIONAL DISCOVERY REQUESTS ATTACHED HERETO

         23.01 Attached please find Plaintiffs’ Request for Production, First Set of Interrogatories,

and Requests for Admissions to Defendant PHILADELPHIA who are hereby requested to answer

same, within fifty (501 davs after the service of the citation and petition.

                                                    PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiffs GUADALUPE ENRIQUEZ AND

ISRAEL LEIJA respectfully prays that Defendant PHILADELPHIA INDEMNITY INSURANCE

COMPANY be cited to appear and answer herein, and that a Trial by Jury (On the Merits) be

scheduled, and at the conclusion of said Trial, judgment be entered in favor of Plaintiffs and that

Plaintiffs be awarded damages, jointly and severally, for;

         1.      Defendant’s breach of contract, jointly and severally;

         2.      Damages under the TEXAS INSURANCE CODE, TEXAS BUSINESS &
                 COMMERCE CODE, AND TEXAS DECEPTIVE TRADE PRACTICES ACT
                 TO be proved at trial;


PlaintifTs’ Original Petition, Request for Disclsoure,
Request for Production, First Set of Interrogatories, and Request for Admissions                    16
    Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 17 of 43
                                                                                      Electronically Filed
                                                                                      6/24/2020 8:59 AM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Armando Cantu
                                                  C-2170-20-C

         3.       All pre-judgment interest;

         4.       All post-judgment interest at the highest rate allowed by law;

         5.       Reasonable attorney’s fees;

         6.       Costs of court; and

         7.       Any and all relief, either in law or in equity, compensatory or exemplary, to which
                  Plaintiffs are justly entitled.

                                                     TIJERINA LEGAL GROUP, P.C.
                                                     1200 South Col. Rowe Boulevard, Suite 4A
                                                     McAllen, Texas 78501
                                                     Telephone No. (956) 777-7000
                                                     Facsimile No. (956)972-0144
                                                     Email: Ti!erinaLit@gmaii,com

                                                 BY: Cesar Palma
                                                    HUMBERTO TIJERINA, ID
                                                    State Bar No. 24028040


                                                     CESAR PALMA
                                                   State Bar No. 24094884


                                                     ATTORNEYS FOR PLAINTIFFS




Plaintiffs’ Original Petition, Request for Disclsoure,
Request for Production, First Set of Interrogatories, and Request for Admissions                      17
       Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 18 of 43




                                                       C-2170-20-C
                                     CAUSE NO.

GUADALUPE ENRIQUEZ AND ISRAEL                          §                 IN THE DISTRICT COURT
LEIJA,                                                     §
Plaintiffs,                                                §
                                                           §
V.                                                         §                 JUDICIAL DISTRICT
                                                           §
PHILADELPHIA INDEMNITY                                     §
INSURANCE COMPANY                                          §
Defendant.                                                 §         HIDALGO COUNTY, TEXAS


                   PLAINTITFS’ FIRST SET OF REQUEST FOR PRODUCTION
                   TO PHILADELPHIA INDEMNITY INSURANCE COMPANY


 TO:      PHILADELPHIA INDEMNITY INSURANCE COMPANY, Defendant, by and through
          its registered agent: CT Corporation, 1999 Bryan St., Suite 900, Dallas, Texas 75201.

          NOW COMES GUADALUPE ENRIQUEZ AND ISRAEL LEIJA, Plaintiffs in the

 above-styled and numbered cause, and, pursuant to Rule 197 of the Texas Rules of Civil

 Procedure, serves this: Request for Production to Defendant PHILADELPHIA INDEMNITY

 INSURANCE COMPANY.

                                                  TIJERINA LEGAL GROUP, P.C.
                                                  1200 South Col. Rowe Boulevard, Suite 4A
                                                  McAllen, Texas 78501
                                                  Telephone No. (956) 777-7000
                                                  Facsimile No. (956)972-0144
                                                  Email: TiierinaLit@gmail.com

                                            BY: Cesar Palma
                                               HUMBERTO TIJERINA, IB
                                               State Bar No. 24028040

                                                  CESAR PALMA
                                                  State Bar No. 24094884


                                                  ATTORNEYS FOR PLAINTIFFS




 r*i         r?:   .i. r-1.   C r»         j_____ bj                                         O_______
   Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 19 of 43


                                            C-2170-20-C

                                         INSTRUCTIONS

        1.    As used herein, the terms "you" and "your" shall mean PHILADELPHIA
INDEMNITY INSURANCE COMPANY, and all attorneys, agents, employees, and other
natural persons or business or legal entities acting or purporting to act for or on behalf of
PHILADELPHIA INDEMNITY INSURANCE COMPAOT, whether authorized to do so or not.

        2.      As used herein, the term, "documents", shall mean all writings of every kind,
source and authorship, both originals and all non-identical copies thereof, in your possession,
custody, or control, or known by you to exist, irrespective of whether the writing is one intended
for or transmitted internally by you, or intended for or transmitted to any other person or entity,
including without limitation any government agency, department, administrative, or private
entity or person. “Documents”, shall include handwritten, typewritten, printed, photocopied,
photographic, or recorded matter, regardless of the media of recordation. It shall include
communications in words, symbols, pictures, sound recordings, films, tapes, and information
stored in, or accessible through, computer or other information storage or retrieval systems,
together with the codes and/or programming instructions and other materials necessary to
understand and use such systems. For purposes of illustration, and not by way of limitation, the
term shall include: affidavits; agendas; agreements; analyses; announcements; bills, statements,
and other records of obligations and expenditures; books; brochures; bulletins; calendars;
canceled checks, vouchers, receipts and other records of payments; charts or drawings; check
registers; checkbooks; circulars; collateral files and contents; contracts; corporate bylaws;
corporate charters; correspondence, whether internal or external; credit files and contents; deeds
of trust; deposit slips; diaries or drafts; files; guaranty agreements; instructions; invoices; ledgers,
journals, balance sheets, profit and loss statements, and other sources of financial data; letters;
logs, notes, or memoranda of telephonic or face-to-face conversations; manuals; memoranda of
all kinds, to and from any persons, agencies, or entities; minutes; minute books; notes; notices;
parts lists; papers; press releases; printed matter (including books, articles, speeches, and
newspaper clippings); purchase orders; records; records of administrative, technical, and
financial actions taken or recommended; reports; safety deposit boxes, both contents and records
of entry; schedules; security agreements; specifications; statements of bank accounts; statements
or interviews; stock transfer ledgers; technical and engineering reports, evaluations, advice,
recommendations, commentaries, conclusions, studies, test plans, manuals, procedures, data,
reports, results, and conclusions; summaries, notes, and other records and recordings of any
conferences, meetings, visits, statements, interviews or telephone conversations; telegrams;
teletypes and other communications sent or received; transcripts of testimony; UCC instruments;
work papers; policy statements or manuals; and all other writings, the contents of which relate to,
discuss, consider, or otherwise refer to the subject matter of the particular discovery requested.

        3.     In accordance with Tex. R. Civ. P. 192.7, a document is deemed to be in your
possession, custody, or control if you either have physical possession of the item or have a right
to possession of the item that is equal or superior to the person who has physical control of the
item.

        4.     "Person", or, "persons", means any natural persons, firms, partnerships,
associations, joint ventures, corporations, and any other form of business organization or



Plaintiffs' First Set of Requests for Production                                                Page 2
  Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 20 of 43


                                         C-2170-20-C

arrangement, as well as, governmental or quasi-govemmental agencies. If other than a natural
person, include all natural persons associated with such entity.

       5.      Any and all data or information which is in electronic or magnetic form should be
produced in a reasonable maimer which does not destroy the source of such data or information.

                                   USE OF DEFINITIONS

        The use of any particular gender in the plural or singular number of the words defined
under paragraph "1", "Definitions" is intended to include the appropriate gender or number as the
text of any particular request for production of documents may require.

                                        TIME PERIOD

       Unless specifically stated in a request for production of documents, all information herein
requested is for the entire time period fi'om July 16, 2019, through the date of production of
documents requested herein.




Plaintiffs' First Set of Requests for Production                                          Page 3
     Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 21 of 43


                                          C-2170-20-C

                                          EXHIBIT “A”

                              DOCUMENTS TO BE PRODUCED

1.      All color photographs or a CD containing all color photographs in connection with
        Plaintiffs cause of action in the possession, constructive possession, custody, or control
        of PHILADELPHIA INDEMNITY INSURANCE COMPANY, PHILADELPHIA
        INDEMNITY INSURANCE COMPANY'S attorney, or anyone acting on their behalf.

2.      All color photographs or a CD containing all color photographs taken of the scene of the
        accident or the surrounding area of the scene of the accident in the possession,
        constructive possession, custody or control of PHILADELPHIA INDEMNITY
        INSURANCE         COMPANY,       PHILADELPHIA           INDEMNITY         INSURANCE
        COMPANY'S attorney, or anyone acting on their behalf.

3.      All color photographs or a CD containing all colored photographs taken of any and all
        Plaintiffs, which may be in the possession, constructive possession, custody or control
        PHILADELPHIA INDEMNITY INSURANCE COMPANY, PHILADELPHIA
        INDEMNITY INSURANCE COMPANY'S attorney, or anyone else acting on then-
        behalf.

4.      All color pictures or a CD containing all color photographs, motion pictures, movies,
        films, or photographic material of any kind taken of any and all Plaintiffs which are in the
        possession, constructive possession, custody or control of PHILADELPHIA
        INDEMNITY         INSURANCE          COMPANY,         PHILADELPHIA           INDEMNITY
        INSURANCE COMPANY'S attorney, or anyone acting on their behalf.

5.      All color pictures or a CD containing all color photographs, motion pictures, movies,
        films, or photographic material of any kind concerning the scene, vehicles, products or
        the events and happenings made the basis of the lawsuit taken before, during or after the
        accident in question which are in the possession, constructive possession, custody or
        control     of PHILADELPHIA            INDEMNITY         INSURANCE         COMPANY,
        PHILADELPHIA INDEMNITY INSURANCE COMPANY'S attorney, or anyone acting
        on their behalf.

6.      All written statements made by the Plaintiffs in the possession, constructive possession,
        custody or control of PHILADELPHIA INDEMNITY INSURANCE COMPANY,
        PHILADELPHIA INDEMNITY INSURANCE COMPANY'S attorney, or anyone acting
        their behalf.

7.      All oral statements made by the Plaintiffs which were either recorded or taped on an
        electronic device or recorder which are in the possession, constructive possession,
        custody or control of PHILADELPHIA INDEMNITY INSURANCE COMPANY,
        PHILADELPHIA INDEMNITY INSURANCE COMPANY'S attorney or anyone acting
        on their behalf.




Plaintiffs' First Set of Requests for Production                                             Page 4
     Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 22 of 43


                                          C-2170-20-C

8.      A copy of all documents filed with any state, county, city, federal or governmental
        agency, institution or department containing information about the Plaintiffs which is in
        the possession, constructive possession, custody or control of PHILADELPHIA
        INDEMNITY          INSURANCE        COMPANY,        PHILADELPHIA           INDEMNITY
        INSURANCE COMPANY'S attorney or anyone acting on their behalf

9.      All written reports of inspection, tests, writings, drawings, graphs, charts, recordings or
        opinions of any expert who has been used for consultation and whose work product forms
        a basis either in whole or in part of the opinions of an expert who is to be called as a
        witness. (If the discoverable factual materials have not been received or reduced to a
        tangible form, request is hereby made that PHILADELPHIA INDEMNITY
        INSURANCE COMPANY advise Plaintiffs accordingly and reduce such material to a
        tangible form).

10.     Any and all copies of investigation documentation, reports and/or memoranda made by or
        submitted to PHILADELPHIA INDEMNITY INSURANCE COMPANY, as a result of
        the accident which has been made the basis of Plaintiffs’ lawsuit.

11.     Any written policies, procedures, and directives of PHILADELPHIA INDEMNITY
        INSURANCE COMPANY concerning the handling of claims by PHILADELPHIA
        INDEMNITY INSURANCE COMPANY.

12.     Any and all claims handling studies conducted by PHILADELPHIA INDEMNITY
        INSURANCE COMPANY, their agents, or assigns, concerning the analysis of claims by
        PHILADELPHIA INDEMNITY INSURANCE COMPANY.

13.     Copies of any and all books, documents or other tangible things which may or may not be
        introduced at trial, but which may have a bearing on Plaintiffs’ cause of action and may
        be used as demonstrative evidence at trial.

14.     Copies of your insurance company’s declaration sheet outlining coverage limits along
        with a copy of the policy coverage instructions provided to you when you issued the
        policy.

15.     Any and all profitability studies conducted by, on behalf of, or at the behest of
        PHILADELPHIA INDEMNITY INSURANCE COMPANY regarding the handling of
        claims submitted to PHILADELPHIA INDEMNITY INSURANCE COMPANY.

16.     Any and all reports and memoranda regarding the handling of claims submitted to
        PHILADELPHIA INDEMNITY INSURANCE COMPANY.

17.     Any executive statements and all policy amendments regarding the handling of claims by
        PHILADELPHIA INDEMNITY INSURANCE COMPANY.

18.     A complete copy of all insurance claim files that relate to the injury at issue in this
        lawsuit. This request includes both files relating to bodily injury claims and property



Plaintiffs' First Set of Requests for Production                                           Page 5
  Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 23 of 43


                                         C-2170-20-C

       damage claims. If you claim that any portion of the claim file is protected by the work-
       product privilege, please, state the date on which you first anticipated litigation and
       produce all documents in the claim files that were generated prior to the anticipation of
       litigation.

19.    Any reports, memoranda, documents or materials of any type containing information
       concerning any type of investigation (including, but not limited to obtaining any
       background, credit or criminal records, photographs, videotapes, or recorded statements;
       surveillance, following, eavesdropping; or interviewing persons) of Plaintiff’s or of any
       persons named in responsive discovery by any party as someone with knowledge of
       relevant facts or as an expert that was performed by, for, or on behalf of Defendant
       PHILADELPHIA INDEMNITY INSURANCE COMPANY, its insurer(s), any adjusting
       company, or any investigator concerning any liability or damages claim of Plaintiffs as
       outlined in Plaintiffs latest original or amended pleadings on file that were prepared
       before Defendant PHILADELPHIA INDEMNITY INSURANCE COMPANY had a
       good faith belief to reasonably anticipate a substantial chance that litigation would ensue
       in this case.

20.    Please produce all correspondence, memoranda, statements, tape recordings, transcripts
       of tape recordings, wire reports, investigation reports, close-out reports, summaries or
       any other documents, as well as any other tangible things, that were prepared by or
       received by you, your agents, servants, employees, or representatives (including but not
       limited to insurance carriers, adjusting companies or investigators) before Defendant
       PHILADELPHIA INDEMNITY INSURANCE COMPANY had a good faith belief to
       reasonably anticipate a substantial chance that litigation would ensue in this case which
       reflect the following:

       a.     Whether Plaintiffs actually received or did not receive an injury as claimed in the
              latest original or amended pleadings on file;

       b.     The extent or duration of Plaintiff GUADALUPE ENRIQUEZ AND ISRAEL
              LEIJA claimed physical or mental incapacity/injury, including any restrictions or
              lack of restrictions;

       c.     Plaintiffs GUADALUPE ENRIQUEZ AND ISRAEL LEIJA’S physical or mental
              condition before or after the injury;

       d.     The earning capacity of Plaintiffs GUADALUPE ENRIQUEZ AND ISRAEL
              LEIJA’S before or after the injury;

       e.     Plaintiffs GUADALUPE ENRIQUEZ AND ISRAEL LEIJA’S ability or inability
              to work before or after the date of the injury;

       f      Any indemnity reserve relating to the claimed injury of Plaintiffs GUADALUPE
              ENRIQUEZ AND ISRAEL LEIJA;




Plaintiffs' First Set of Requests for Production                                          Page 6
  Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 24 of 43


                                         C-2170-20-C

       g-     Any investigation performed on behalf of Defendant PHILADELPHIA
              INDEMNITY INSURANCE COMPANY. concerning Plaintiffs GUADALUPE
              ENRIQUEZ AND ISRAEL LEIJA, including but not limited to: photographs;
              recorded statements; videotapes; background; criminal or credit records checks;
              surveillance; following; eavesdropping or interviewing persons;

       h.     Any advance payments made to Plaintiffs GUADALUPE ENRIQUEZ AND
              ISRAEL LEIJA;

       1.     Evaluations or analyses of the character or personality of Plaintiffs
              GUADALUPE ENRIQUEZ AND ISRAEL LEIJA, or any person named in
              responsive discovery of any party as a person with knowledge of relevant facts or
              as an expert witness, or an assessment of their abilities as a witness;

      J-      Evaluations or analyses of Plaintiffs GUADALUPE ENRIQUEZ AND ISRAEL
              LEIJA and Plaintiffs’ legal counsel, such as counsel’s ability to evaluate
              settlement, liability, and damages, or counsel’s legal experience, skills, or
              expertise;

       k.     The settlement or potential judgment of this case;

       1.     Any recorded statement (written, verbal or otherwise) of any witness (factual or
              expert) named in discovery by any party; and

       m.     Whether some person, party or entity other than Defendant PHILADELPHIA
              INDEMNITY INSURANCE COMPANY caused or contributed to the occurrence
              in question.

21.    Please produce the following items:

       a.     If you contend that you had a good faith belief to reasonably anticipate that there
              was a substantial chance that htigation would ensue on behalf of the Plaintiff to
              the date you received notice of this lawsuit, please produce all correspondence,
              memoranda, statements, tape recordings, transcripts of tape recordings, wire
              reports, investigation reports, close-out reports, summaries or any other
              documents, as well as any other tangible things that you contend showed an
              outward manifestation that would indicate that there was a substantial chance that
              litigation would ensue; and

       b.     Any reports, memoranda, documents or materials of any type which specifically
              indicate a date or occurrence on which you rely for any contention that you had a
              good faith belief to reasonably anticipate that there was a substantial chance that
              litigation would ensue concerning any injury or damages claimed on behalf of
              Plaintiff;

22.    Please, produce any and all of the e-mail communications sent to, received by, or sent by



Plaintiffs' First Set of Requests for Production                                          Page 7
  Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 25 of 43


                                         C-2170-20-C

       Steven Anderson, Claims Representative from the period of July 16, 2019, to present.
       (Production of these documents must be in in ‘.pdf format and may be stored on compact
       disc, flash drive, or any other portable memory storage medium.)

23.    Please, produce any and all manuals or training materials provided to claims handlers for
       use in evaluating, negotiating, and settling claims.

24.    All recordings, record transcripts, and written statements made by the Plaintiffs in the
       possession, constructive possession, custody or control of the Defendant, Defendant’s
       attorney, or anyone acting on Defendant’s behalf.

25.    All oral statements made by the Plaintiffs which were either recorded or taped on an
       electronic device or recorder which are in the possession, constructive possession,
       custody or control of the Defendant, Defendant’s attorney, or anyone acting on
       Defendant’s behalf.

26.    All written statements made by any participants and/or witnesses to the transactions and
       occurrences which form the basis for this suit that are in the possession, constructive
       possession, custody or control of the Defendant, Defendant's attorney, or anyone acting
       on Defendant's behalf.

27.    All oral, taped, or recorded statements made by any participants and/or witnesses to the
       transactions and occurrences which form the basis of Plaintiffs’ lawsuit which are in the
       possession, constructive possession, custody or control of the Defendant, Defendant’s
       attorney, or anyone acting on Defendant’s behalf.

28.    A full and complete copy of the policy or policies of insurance providing coverage to the
       Plaintiffs.

29.    All written reports of document review, inspection, tests, writings, drawings, graphs,
       charts, recordings or opinions of (1) any expert who will or may be called by the
       Defendant as a witness during the trial of Defendant's case; (2) who has been used for
       consultation and whose work product forms a basis either in whole or in part of the
       opinions of an expert who is to be called as a witness. (If the discoverable factual
       materials has not been received or reduced to a tangible form, request is hereby made that
       the Defendant advise the Plaintiff accordingly and reduce such material to a tangible
       form).

30.    Copies of all contracts and agreements between Defendant and Plaintiffs.

31.    Copies of all correspondence and written communications by and between Defendant
       and/or any employee, agent, or independent contractor of Defendant and Plaintiffs.

32.    Copies of any and all manuals, instructions (whether written, electronic, or otherwise),
       and documents providing guidance for all computer program(s) utilized by Defendant to
       evaluate Plaintiffs injury claims. If you contend such documents are privileged, Plaintiff



Plaintiffs' First Set of Requests for Production                                          Page 8
  Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 26 of 43


                                         C-2170-20-C

       requests a privilege log be prepared which details all such documents so Plaintiff may
       determine whether privilege applies and seek a judicial determination of privilege.

33.    Copies of any and all communications (whether written, electronic, or otherwise) by and
       between Defendant and any person, company, or entity Defendant has had evaluate the
       medical records of Plaintiffs stemming from the claims asserted by Plaintiffs in this
       cause. This request encompasses all communications, whether via letter, memo,
       facsimile, email, or any other communication of any kind. If you contend such
       documents are privileged, Plaintiff requests a privilege log be prepared which details all
       such documents so Plaintiffs may determine whether privilege applies and seek a judicial
       determination of privilege.

34.    A full and complete copy of Plaintiffs’ claims files with Defendant. If you contend such
       documents are privileged, Plaintiffs request a privilege log be prepared which details all
       such documents so Plaintiffs may determine whether privilege applies and seek a judicial
       determination of privilege.

35.    Copies of the results of any and all computer analysis (whether written, electronic, or
       otherwise) of Plaintiffs’ claims in this cause, as well as all documents and
       communications (whether written, electronic, or otherwise) disseminated by and/or
       between agents and/or employees of Defendant regarding such results. If you contend
       such documents are privileged. Plaintiffs request a privilege log be prepared which
       details all such documents so Plaintiff may determine whether privilege applies and seek
       a judicial determination of privilege.

36.    Copies of the job descriptions of all persons that have evaluated and/or assisted in the
       evaluation of Plaintiffs’ claims in this cause. If you contend such documents are
       privileged. Plaintiffs request a privilege log be prepared which details all such documents
       so Plaintiffs may determine whether privilege applies and seek a judicial determination of
       privilege.

37.    Copies of all documents that Defendant contends support denial of Plaintiffs’ claims
       and/or tender of less than policy limits for Plaintiffs’ claims.

38.    Copies of all documents that detail the steps of the claims process.

39.    Copies of the employment files for all employees of Defendant who are listed as persons
       with knowledge in response to Plaintiffs request for disclosure, as well as the person with
       the most knowledge of Plaintiffs’ account and the handling of same in this case. If you
       contend such documents are privileged, Plaintiffs request a privilege log be prepared
       which details all such documents so Plaintiffs may determine whether privilege applies
       and seek a judicial determination of privilege.

40.    Copies of all manuals, videotapes, computer based learning modules, pamphlets, packets,
       memoranda, emails, and any and all other documents and/or media that detail the training
       and/or education provided to Defendant’s employees regarding evaluation of injury



Plaintiffs' First Set of Requests for Production                                           Page 9
  Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 27 of 43


                                         C-2170-20-C

       claims, use of any computer programs used to assist in evaluating and valuing injury
       claims, data utilized by computer program(s) in evaluating injury claims, and
       dissemination of the results of such analysis.

41.    Any and all documents described or utilized in responding to Plaintiffs’ Interrogatories
       and Request For Disclosure to Defendant. If you contend such documents are privileged,
       Plaintiffs request a privilege log be prepared which details all such documents so
       Plaintiffs may determine whether privilege applies and seek a judicial determination of
       privilege.

42.    Any and all documents you contend support any denial or contention on the part of
       Defendant that the accident forming the basis for these claims was not the cause of the
       injuries and damages complained of by Plaintiffs and/or that there were other
       contributory causes for such injuries and damages.




Plaintiffs' First Set of Requests for Production                                      Page 10
     Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 28 of 43




                               CAUSE NO.       C-2170-20-C

GUADALUPE ENRIQUEZ AND ISRAEL                      §              IN THE DISTRICT COURT
LEIJA,                                             §
Plaintiffs,                                        §
                                                   §
V.                                                 §                    JUDICIAL DISTRICT
                                                   §   .
PHILADELPHIA INDEMNITY                             §
INSURANCE COMPANY                                  §
Defendant.                                         §         HIDALGO COUNTY, TEXAS


               PLAINTIFFS’ FIRST SET OF REQUEST FOR ADMISSION
               TO PHILADELPHIA INDEMNITY INSURANCE COMPANY


 TO:    PHILADELPHIA INDEMNITY INSURANCE COMPANY D/B/A PHILADELPHIA
        INSURANCE CO., Defendant, by and through Defendant’s registered agent: CT
        Corporation, 1999 Bryan St., Suite 900, Dallas, Texas 75201.

        NOW COME GUADALUPE ENRIQUEZ AND ISRAEL LEIJA, Plaintiffs in the above-

 styled and numbered cause, and, pursuant to Rule 198 of the Texas Rules of Civil Procedure,

 serves this: First Set of Requests for Admission to Defendant PHILADELPHIA INDEMNITY

 INSURANCE COMPANY.

                                             TIJERINA LEGAL GROUP, P.C.
                                             1200 South Col. Rowe Boulevard, Suite 4A
                                             McAllen, Texas 78501
                                             Telephone No. (956) 777-7000
                                             Facsimile No. (956)972-0144
                                             Email: TiicrinaLit@gmaU«com

                                         BY: Cesar Palma
                                            HUMBERTO TIJERINA, HI
                                            State Bar No. 24028040

                                             CESAR PALMA
                                             State Bar No. 24094884


                                             ATTORNEYS FOR PLAINTIFFS



 Plaintiffs' First Set of Requests for Admission                                        Page 1
  Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 29 of 43


                                          C-2170-20-C


                            DEFINITIONS AND INSTRUCTIONS

       1.    “You” and “Your”: As used herein, the terms "you" and "your" shall refer to
PHILADELPHIA INDEMNITY INSURANCE COMPANY and any of PHILADELPHIA
INDEMNITY INSURANCE COMPANY’S attorneys, agents, employees, and all other natural
persons or business or legal entities acting or purporting to act for or on behalf of
PHILADELPHIA INDEMNITY INSURANCE COMPANY, whether authorized to do so or not.

       2.      “Incident”: As used herein, the term, “Incident”, refers to the injury occurring on
or about July 16,2019.

       3.      "Person": The term "person" shall include individuals, associations, partnerships,
corporations, and any other type of entity or institution whether formed for business purposes or
any other purposes.

       4.   “Plaintiff’:     The term, “Plaintiff’, refers to GUADALUPE ENRIQUEZ AND
ISRAEL LEIJA.

       5.      "Settlement," as used herein, means:

       (a) an oral or written, disclosed or undisclosed agreement, bargain, contract, settlement,
           partial settlement, limited settlement, arrangement, deal, understanding, loan
           arrangement, credit arrangement, contingent settlement, limitation on the amount of
           liability or judgment, or a promise by or between plaintiff and any defendant or
           between any defendant herein whereby plaintiff or defendant have in any way
           released or compromised, in whole or in part, directly or indirectly, or agreed to do so
           in the future, any of the matters in controversy in this lawsuit whether before, after or
           during trial or before or after any jury verdict is returned herein or a judgment is
           entered or rendered herein;

       (b) any resolution of the differences between the plaintiff and defendant by loan to the
           plaintiff or any other device which is repayable in whole or in part out of any
           judgment the plaintiff may recover against defendant;

       (c) "Mary Carter Agreements" as that term is used under Texas Law.

        6.     Unless a specific date or dates is set forth in any specific question herein, you are
directed that each question shall be answered for the period of time up to and including the
present date.




Plaintiffs' First Set of Requests for Admission                                              Page 2
     Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 30 of 43


                                        C-2170-20-C

                                        EXHIBIT

Admit the following:

1.      You provided an underinsured motorist insurance policy to Idea Public School with
        coverage for GUADALUPE ENRIQUEZ and ISRAEL LEIJA.

ADMIT OR DENY:

2.      On July 16, 2019, an underinsured insurance policy containing coverage for
        GUADALUPE ENRIQUEZ AND ISRAEL LEIJA was in effect.

ADMIT OR DENY:

3.      GUADALUPE ENRIQUEZ AND ISRAEL LEIJA are “covered persons” named on the
        underinsured motorist insurance policy you issued to Idea Public School.

ADMIT OR DENY:

4.      On July 16, 2019, GUADALUPE ENRIQUEZ AND ISRAEL LEIJA were “covered
        persons” on Idea Public School’s underinsured motorist insurance policy issued by you.

ADMIT OR DENY:

5.      You denied coverage on claim number “1294087”.

ADMIT OR DENY:

6.      On July 16, 2019, the driver whom caused the accident made the basis of GUADALUPE
        ENRIQUEZ and ISRAEL LEIJA’s claim, at that time, satisfied your definition of
        “underinsured motorist”.

ADMIT OR DENY:

7.      You rejected a claim for policy limits made by GUADALUPE ENRIQUEZ AND
        ISRAEL LEIJA under Idea Public School’s underinsured motorist policy issued by you.

ADMIT OR DENY:

8.      GUADALUPE ENRIQUEZ AND ISRAEL LEIJA’s claim of policy limits is within the
        policy limits of Idea Public School’s imderinsured motorist insurance policy coverage.

ADMIT OR DENY:

9.      You have no reasonable basis to deny GUADALUPE ENRIQUEZ AND ISRAEL
        LEIJA’s claim for policy limits.



Plaintiffs’ First Set of Requests for Admission                                        Page 3
  Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 31 of 43


                                          C-2170-20-C


ADMIT OR DENY:

10.    Your basis for denying GUADALUPE ENRIQUEZ AND ISRAEL LEIJA’s claim for
       policy limits is that it promotes your own business interests.

ADMIT OR DENY:

11.    You have breached your contract for insurance coverage with Idea Public School

ADMIT OR DENY:

12.    Your claims representative, Steven Anderson, negotiated GUADALUPE ENRIQUEZ
       AND ISRAEL LEIJA’s claim in bad faith.

ADMIT OR DENY:

13.    You have breached your duty of good faith and fair dealing owed to Idea Public School.

ADMIT OR DENY:

14.    Your duty to Idea Public School consists of negotiating claims in good faith and in
       dealing fairly with policy holders regarding their claims.

ADMIT OR DENY:

15.    Your policy, practice, or procedure for claims handling is designed to deter claimants
       from reaching a fair and reasonable settlement of claims

ADMIT OR DENY:

16.    That you breached of your duty to Idea Public School.

ADMIT OR DENY:

17.    That your actions or lack of actions caused the Plaintiff’s injury.

ADMIT OR DENY:

18.    That you have policies in place to deter full and fair settlement of claims.

ADMIT OR DENY:

19.    That your claims representatives are instructed, trained, or directed to make offers below
       the actual value of the claims made.




Plaintiffs' First Set of Requests for Admission                                           Page 4
  Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 32 of 43


                                        C-2170-20-C

ADMIT OR DENY:


20.    That your claims policies, procedures, or directives involve promoting your business
       interests over the interests of your insured.

ADMIT OR DENY:




Plaintiffs’ First Set of Requests for Admission                                     Page 5
     Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 33 of 43




                                                C-2170-20-C
                                 CAUSE NO.

GUADALUPE ENRIQUEZ AND ISRAEL                   §                  IN THE DISTRICT COURT
LEIJA,                                              §
Plaintiffs,                                         §
                                                    §
V.                                                  §                    JUDICIAL DISTRICT
                                                    §
PHILADELPHIA INDEMNITY                              §
INSURANCE COMPANY                                   §
Defendant.                                          §         HIDALGO COUNTY, TEXAS


                   PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                TO PHILADELPHIA INDEMNITY INSURANCE COMPANY


 TO:    PHILADELPHIA INDEMNITY INSURANCE COMPANY, Defendant, by and through
        its registered agent: CT Corporation, 1999 Bryan St., Suite 900, Dallas, Texas 75201.

        COME NOW GUADALUPE ENRIQUEZ AND ISRAEL LEIJA, Plaintiffs in the above-

 styled and numbered cause, and, pursuant to Rule 197 of the Texas Rules of Civil Procedure,

 serves First Set of Interrogatories to Defendant PHILADELPHIA INDEMNITY INSURANCE

 COMPANY.

                                              TIJERINA LEGAL GROUP, P.C.
                                              1200 South Col. Rowe Boulevard, Suite 4A
                                              McAllen, Texas 78501
                                              Telephone No. (956) 777-7000
                                              Facsimile No. (956)972-0144
                                              Email: TiierinaLit@,gmaU.com

                                            BY: Cesar Palma
                                               HUMBERTO TIJERINA, lU
                                               State Bar No. 24028040

                                              CESAR PALMA
                                              State Bar No. 24094884

                                              ATTORNEYS FOR PLAINTIFFS




 Plaintiffs' First Set of Interrogatories                                                Page 1
   Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 34 of 43


                                           C-2170-20-C

                            DEFINITIONS AND INSTRUCTIONS

        Pursuant to Rule 197 of the Texas Rules of Civil Procedure, you are requested to answer,
within fifty (50) days of service of this request, the following Interrogatories.

1. The following interrogatories are to be answered separately and fully, by furnishing all
information in your possession, custody or control, including all information to which you have a
superior right to compel fi'om a third party, such as your agent, authority, or representative.

2. You are to answer the interrogatories under oath. Your attorney in this case is not allowed to
sign or swear to the answers you have made to the interrogatories.

3. You and your attorney are under a duty to supplement your answers to these interrogatories
by amending your answers if you obtain information upon the basis of which you know that the
answer was incorrect when made or you know that the answer is no longer true, even though it
was correct when made.

4. Whenever an interrogatory requests the identification of a document or documents, please set
forth where the document exists, the name and address of its custodian, a description of its
contents, including its author, date, and addresses, the number of pages it contains, and all
attachments to the original document.

5. If the answer to any interrogatory may be derived or ascertained fi'om your business records,
and the burden of deriving the answer would be substantially the same for Plaintiff and you, you
may specify the records from which the answer may be obtained.

As used herein, the following terms shall have the meanings indicated below:

a.      As used herein, the terras "you" and "your" shall refer to Defendant answering this
request, the attorneys, agents, and all other natural persons or business or legal entities acting or
purporting to act for or on behalf of Defendant, whether authorized to do so or not.

b.      The term "documents" shall mean all writings of every kind, source, and authorship, both
originals and all nonidentical copies thereof, in your possession or known by you to exist,
irrespective of whether the writing is one intended for or transmitted internally by you, or
intended for or transmitted to any other person or entity, including without limitation any
government agency, department, administrative entity, or any private entity, or any person.

A document is deemed to be in your possession, custody or control if you have either actual
physical possession of a document or constructive possession of the document. Constructive
possession means that you have a superior right to compel the production of such document or a
copy thereof from a thu*d party having actual physical possession of the document.

The term shall include handwritten, typewritten, printed, photocopied, photographic, or recorded
matter. It shall include communications in words, symbols, pictures, sound recordings, films,
tapes, and information stored in, or accessible through, computer or other information storage or



Plaintiffs' First Set of Interrogatories                                                     Page 2
     Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 35 of 43


                                           C-2170-20-C

retrieval systems, together with the codes and/or programming instructions and other materials
necessary to understand and use such systems. For purposes of illustration and not limitation,
the term shall include: affidavits; agendas; agreements; analyses; announcements; bills,
statements, and other records of obligations and expenditures; books; brochures; bulletins;
calendars; canceled checks, vouchers, receipts and other records of payments; charts, drawings;
check registers; checkbooks; circulars; collateral files and contents; contracts; corporate by-laws;
corporate charters; correspondence; credit files and contents; deeds of trust; deposit slips; diaries,
drafts; files; guaranty agreements; instructions; invoices; ledgers, journals balance sheets, profit
and loss statements, and other sources of financial data; letters; logs, notes, or memoranda of
telephonic or face-to-face conversations; manuals; memoranda of all kinds, to and from any
persons, agencies, or entities; minutes; minute books; notes; notices; parts lists; papers; press
releases; printed matter (including published books, articles, speeches, and newspaper clippings);
purchase orders; records; records of administrative, technical, and financial actions taken or
recommended; reports; safety deposit boxes and contents and records of entry; schedules;
security agreements; specifications; statement of bank accounts; statements, interviews; stock
transfer ledger; technical and engineering reports, evaluations, advice, recommendations,
commentaries, conclusions, studies, test plans, manuals, procedures, data, reports, results, and
conclusions; summaries, notes, and other records and recordings of any conferences, meetings,
visits, statements, interviews or telephone conversations; telegrams; teletypes and other
communications sent or received; transcripts of testimony; UCC instruments; work papers; and
all other writings, the contents of which relate to, discuss, consider, or otherwise refer to the
subject matter of the particular discovery requested

c.     "Person": The term "person" shall include individuals, associations, partnerships,
corporations, and any other type of entity or institution whether formed for business purposes or
any other purposes.

d.      "Identify" or "Identification":

       (a)    to a person, means to state the person's name, and their business and residential
addresses and phone numbers.

        (b)   to a business or governmental entity, means to state its full name and present or
last known business address and phone number.

       (c)    to a statement, means to identify who made it, who took or recorded it, when,
where, and how it was made, and all others, present during the making of the recording.

        (d)     to any tangible item or document, means to identify it, to give a reasonably
detailed description of the item, and to state who has present or last known possession, custody,
or control of the item or document.

(e)     to any insurance agreement, means to list the policy holder, all additional
insured, the policy number, the insurance company carrying the policy, its effective dates, and
the policy limits.




Plaintiffs' First Set of Interrogatories                                                      Page 3


                                                                                                         \
      Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 36 of 43


                                            C-2170-20-C

(f)    When used in reference to a document, "identify" or "identification" shall include
statement of the following:

(a)      the title, heading, or caption, if any, of such document;

(b)    the identifying number(s), Ietter(s), or combination thereof, if any; and the significance or
meaning of such number(s), letter(s), or combination thereof, if necessary to an understanding of
the document and evaluation of any claim of protection from discovery;

(c)    the date appearing on such document; if no date appears thereon, the answer shall so state
and shall give the date or approximate date on which such document was prepared;

(d)     the number of pages and the general nature or description of such document (i.e., whether
it is a letter, memorandum, minutes of a meeting, etc.), with sufficient particularity so as to
enable such document to be precisely identified;

(e)    the name and capacity of the person who signed such document; if it was not signed, the
answer shall so state and shall give the name of the person or persons who prepared it;

(f)     the name and capacity of the person to whom such document was addressed and the
name and capacity of such person, other than such addressee, to whom such document, or a copy
thereof, was sent; and

(g)      the physical location of the document and the name of its custodian or custodian

        Unless a specific date or dates is set forth in any specific question herein, you are directed
that each question shall be answered for the period of time up to and including the present date.

        e.     "Settlement," as used herein, means an oral or written, disclosed or undisclosed
agreement, bargain, contract, settlement, partial settlement, limited settlement, "arrangement,
"deal", "understanding," loan arrangement, credit arrangement, contingent settlement, limitation
on the amount of liability or judgment, or a promise by or between plaintiffs and any defendants
or between any defendants herein whereby plaintiffs or defendant(s) have in any way released
compromised, in whole or in part, directly or indirectly, or agreed to do so in the future, any of
the matters in controversy in this lawsuit whether before, after or during trial or before or after
any jury verdict is returned herein or a judgment is entered or rendered herein.
The term "settlement" is also meant to include any resolution of the differences between the
plaintiffs and defendant(s) by loan to the plaintiffs or any other device which is repayable in
whole or in part out of any judgment the plaintiffs may recover against defendant(s).

       The term "settlement" shall also include "Mary Carter Agreements" as that term is used
under Texas Law.

         f    "Plaintiff or "Plaintiff" means GUADALUPE ENRIQUEZ AND ISRAEL LEIJA.

         g-   "Person" and "Persons" means both the plural and singular, and each term includes



Plaintiffs' First Set of Interrogatories                                                      Page 4
  Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 37 of 43


                                           C-2170-20-C

any natural person, governmental unit, corporation, association, firm, partnership, or other
business or any other legal entity, and the officers, employees, agents, servants, attorneys, or
representatives of such entities, as the context requires.

        h.     "Accident" or "Incident" means the alleged accident, incident, injury or
occupational disease onset or the occurrence made the basis of this lawsuit as described in
Plaintiffs Original Petition.

       1.        "Statement" means a written statement signed or otherwise adopted or approved
by the person making it; and any recording or transcription which is a substantially verbatim
recital of a statement by the person and contemporaneously recorded.

       J-       "Document" means both the plural and singular, and each term includes, but is not
limited to, contracts and agreements, correspondence, advertising materials, memoranda, reports,
handwritten notes, surveys, analysis, leases, manuals, questionnaires, computer print-outs, tapes,
compact discs and records of all types, corporate records, minutes of meetings, studies, books,
pamphlets, policy manuals, schedules, job descriptions, photographs, voice recordings, and every
other device or media on which or through which information of any type is transmitted,
recorded, or preserved in the possession, custody or control of Defendant. The term
"documents" also means an authentic copy where the original is not in the possession, custody,
or control of Defendant and every copy of a document where such copy is not an identical
duplicate of the original.

       k.      "Communication" means any contact between two or more persons or companies
and shall include, without limitation, written contact by means such as letters, memoranda,
telegrams, telex. E-mail, and oral contact by such means such as face to face meetings and
telephone conversations. However, this term is not meant to include any contact which is
claimed as exempt fi’om discovery as party communication, attorney-client privilege, or under
any other exemption.

       1.     "Relate to" means consist of, discuss, refer to, allude to, pertain to, reflect,
concern, concerning, evidence or be any way logically or factually connected with the matter
discussed.

                          NOTICE WITH REGARD TO OBJECTIONS

       1.      Discovery extends to all relevant, non-privileged documents, as defined above,
and other tangible things which constitute or contain discoverable data or information. It is not a
ground for objection that the information sought will be inadmissible at trial if the information
sought appears reasonably calculated to lead to the discovery of admissible evidence. See TEX
R.CIV.P. Rule 192.3.

       2.     No objection or assertion of work product is permitted to a request submitted
under Rule 194.

       3.      Discovery extends to documents or things either in your possession or in your



Plaintiffs' First Set of Interrogatories                                                    Page 5
  Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 38 of 43


                                           C-2170-20-C

constructive possession. Constructive possession exists so long as you have a superior right to
compel the production of the document or thing from the third party, including an agent, attorney
or representative who has possession, custody or control of such document or thing, even though
Defendant does not have actual physical possession.

      4.       With regard to any request for production to which Defendant objects on the
ground that the request is overly broad, burdensome or not limited in scope or time properly,
Defendant is requested to state in its answer or objection:

        a.     The categories of information, if any, to which Defendant does not object to
providing and to produce such answers or documents or tangible things in your response to this
written interrogatory or request for production; and

        b.      The documents that are in existence to which you object to providing and the
reason why you claim that such documents or the information contained therein is not calculated
to lead to the discovery of admissible evidence which is relevant or material to the facts in this
case.

       5.      Privilege.

       A.      Pursuant to Rule 193.3, with respect to any written interrogatory or request for
production to which you object on the ground of privilege or exemption from discovery, you are
must state in your response, the following:
       a.      That information or material responsive to the request has been
               withheld;

       b.      Identify the request to which the information or material relates; and

       c.      The specific      facts     which   you   claim    support       the   asserted    legal
               privilege.

        B.      Pursuant to Rule 193.3(b), with respect to any and all responses to which you
indicate that material or information has been withheld from production as described in A above,
you are hereby requested to identify the information and material withheld within 15 days from
the date that service of said response upon the party seeking discovery, and to serve a response
that:
        describes the information or materials withheld that enables the requesting party to assess
        the applicability of the privilege; and

       asserts a specific privilege for each item or group of items withheld.

       See also Peeples v. The Honorable Fourth Court of Appeals, 701 S.W.2d 635 (Tex.
1985); Jordan v. The Honorable Fourth Court of Appeals, 701 S. W.2d 644 (Tex. 1985); Griffin
V. The Honorable R.L. Smith, 688 S.W.2d 112 (Tex. 1985).

       C.      Please note that under Rule 192.5 (c), even if made or prepared in anticipation of



Plaintiffs' First Set of Interrogatories                                                         Page 6
  Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 39 of 43


                                           C-2170-20-C

litigation or for trial, the following is not work product protected from discovery:

       a.     information discoverable under Rule 192.3 concerning experts, trial witnesses,
witness statements, and contentions;

       b.      trial exhibits ordered disclosed under Rule 166 or Rule 190.4;

       c.    the name, address, and telephone number of any potential party or any person
with knowledge of relevant facts;

       d.     any photograph or electronic image of underlying facts (e.g., a photograph of the
accident scene) or a photograph or electronic image of any sort that a party intends to offer into
evidence; and

any work product created under circumstances within an exception to the attorney-client
privilege in Rule 503(d) of the Rules of Evidence.

        6.     Documents containing CONFIDENTIAL, PROPRIETARY OR TRADE
SECRETS. You are instructed that it is not a proper ground for objection to discovery that
documents or things are claimed to be "confidential" "proprietary" or a "trade secret." Jampole
V. Touchy, 673 S.W.2d 569 (Tex. 1984). Plaintiff’s counsel is willing to make agreements with
Defendant not to disclose such documents to competitors, the media, or the public generally and
are willing to enter into an agreement immediately so as not to delay production for such
documents. If such arrangements are needed by Defendant, please advise the undersigned at
least ten (10) days before the documents are to be produced so as to allow sufficient time to
execute such agreement.




Plaintiffs' First Set of Interrogatories                                                  Page 7
   Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 40 of 43


                                           C-2170-20-C

   INTERROGATORIES TO DEFENDANT PHILADELPHIA INDEMNITY INSURANCE
                             COMPANY

INTERROGATRY NO.l: Identify (name, address, telephone number, driver's license number,
employer, job title, and job description) of all persons who prepared or in any way assisted in
preparing the answers to these interrogatories and Plaintiffs’ requests for production.

ANSWER:


INTERROGATORY NO. 2: Please detail the evaluation process of each of the Plaintiffs’
claims, including the name(s), address (es), telephone number(s), employer, job title, and job
description of each and every single person that has any dealing with the Plaintiffs’ claims in this
case during the evaluation process.

ANSWER:


INTERROGATORY NO. 3: Is a computer program utilized to evaluate Plaintiffs’ claims? If so,
please state the name of the program used, the specific data utilized by the program in evaluating
the Plaintiffs claims, all fields of data the program deems relevant in evaluating injury claims,
the identity of all persons that input data into said program for analysis of Plaintiffs’ claims, the
means by which the results of the program’s analysis are presented to the program user and
claims adjuster(s), the identity of all persons receiving such results, and the methods by which
results of the program’s analysis are distributed to various end users of this information.

ANSWER:


INTERROGATORY NO. 4: Please provide a listing of all manuals, instructions, directions, and
materials providing guidance as to the use of any and all computer programs utilized by
Defendant in evaluating injury claims.

ANSWER:


INTERROGATORY NO. 5: Please provide the name, address, and telephone number of all
medical personnel (doctor, nurse, nurse practitioner, or any other medical providers) Defendant
has had review the Plaintiffs’ medical records in this case.

ANSWER:


INTERROGATORY NO. 6: Please fully explain any and all bases you contend support your
contention that policy limits should not be tendered in payment of Plaintiffs* claims.




Plaintiffs' First Set of Interrogatories                                                     Page 8
      Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 41 of 43


                                           C-2170-20-C

ANSWER:


INTERROGATORY NO. 7: Please identify the agent or employee of Defendant with the most
knowledge of the analysis and valuation of Plaintiffs’ claims in this case.

ANSWER:


 INTERROGATORY NO. 8: If you contend Plaintiffs’ injuries stem from some cause(s) other
than the accident forming the basis for these claims, please detail such other cause(s).

ANSWER:


INTERROGATORY NO. 9: Please state in full detail each and every contention or denial of
liability on Plaintiffs’ claims made the basis of this suit. Include in your answer:

(a)      all facts known to you which you contend support or corroborate each such denial;

(b)   the name, business and residence address, and telephone number of each person known to
you who claims to have any knowledge relating to each such denial of Plaintiffs’ claims; and

(c)    the name, business and residence address, and telephone number of the present custodian
of any writings in support of each such denial.

ANSWER:


INTERROGATORY NO. 10: Please, indicate whether you have been sued as a result your
claims handling process, policy, procedure, or plan. Please, include the cause number of such a
lawsuit, the court in which you were sued, and the final disposition of such a lawsuit.

ANSWER:

INTERROGATORY NO. 11: Please, state your basis for denying Plaintiffs GUADALUPE
ENRIQUEZ AND ISRAEL LEUA’s demand received by you. Also, please indicate your reasons
for rejecting a good faith offer for settlement made within the limits of the underinsured
insurance coverage policy made the basis of this lawsuit.

ANSWER:

INTERROGATORY NO. 12: Please, state a corporate representative for the purposes of
deposition with knowledge of your claims procedures and with knowledge of claim “1294087”.

ANSWER:



Plaintiffs’ First Set of Interrogatories                                                     Page 9
                                                                Electronically Filed
    Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 42 of 43
                                                                7/24/2020 5:23 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Kim Hinojosa

                                    CAUSE NO. C-2170-20-C

GUADLUPE ENRIQUEZ AND ISRAEL §                         IN THE DISTRICT COURT OF
LEIJA,                       §
     Plaintiffs,             §
                             §
v.                           §                         139TH JUDCIAL DISTRICT
                             §
PHILADELPHIA INDEMNITY       §
INSURANCE COMPANY,           §
     Defendant.              §                         HIDALGO COUNTY, TEXAS

   PHILADELPHIA INDEMNITY INSURANCE COMPANY’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Defendant Philadelphia Indemnity Insurance Company and files this

Original Answer to Plaintiffs’ Original Petition and for such would respectfully show the Court

the following:

                                             I.
                                       GENERAL DENIAL

       Pursuant to the provisions of Rule 92 of the Texas Rules of Civil Procedure, Philadelphia

Indemnity Insurance Company denies each and every, all and singular, the allegations set forth in

Plaintiffs’ Original Petition and demands strict proof thereof.


       WHEREFORE, PREMISES                CONSIDERED,         Defendant     Philadelphia    Indemnity

Insurance Company respectfully prays that upon final hearing hereof, Plaintiffs Guadalupe

Enriquez and Israel Leija take nothing by reason of this action, that Defendant be awarded its

costs of court, and for such other and further relief to which it may show itself justly entitled.
                                                                Electronically Filed
    Case 7:20-cv-00210 Document 1-1 Filed on 08/04/20 in TXSD Page 43 of 43
                                                                7/24/2020 5:23 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Kim Hinojosa

                                      Respectfully Submitted,

                                      COLVIN, SAENZ, RODRIGUEZ & KENNAMER, L.L.P.

                                      By: /s/Elizabeth Ferguson Herrera
                                             Jaime A. Saenz
                                             State Bar No. 17514859
                                             Email: ja.saenz@rcclaw.com
                                             Elizabeth Ferguson Herrera
                                             State Bar No. 24087716
                                             Email: e.herrera@rcclaw.com
                                             1201 East Van Buren
                                             Brownsville, Texas 78522
                                             Telephone: (956) 542-7441
                                             Facsimile: (956) 541-2170

                                      AND

                                      HANNA & PLAUT, L.L.P.
                                      211 East Seventh Street, Suite 600
                                      Austin, Texas 78701
                                      Telephone:    (512) 472-7700
                                      Facsimile:    (512) 472-0205

                                      By:_/s/ Catherine L. Hanna____________
                                             Catherine L. Hanna
                                             State Bar No. 08918280
                                             Email: channa@hannaplaut.com
                                             Sheila S. Tan
                                             State Bar No. 24078047
                                             Email: stan@hannaplaut.com
                                      ATTORNEYS FOR DEFENDANT
                                      PHILADELPHIA INDEMNITY INSURANCE
                                      COMPANY

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been delivered
via e-service on this 24th day of July 2020 to:

Cesar Palma
TIJERINA LEGAL GROUP, P.C.
1200 South Col. Rowe Blvd., Suite 4A
McAllen, Texas 78501
Attorney for Plaintiffs

                                                     /s/Catherine L. Hanna___
                                                     Catherine L. Hanna

Philadelphia Indemnity Insurance Company’s Original Answer                      Page 2 of 2
